JUDGMENT

PER CURIAM.
Upon consideration of the record from the United States District Court for the District of Columbia and the briefs and arguments of the parties, it is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
We note that appellant’s brief did not comply with Fed. R.App. P. 28(a)(9), which states that the appellant’s brief must contain “the argument, which must contain: (A) appellant’s contentions and the reasons for them.... ” With respect to at least two of the four issues raised in the appellant’s brief, little or no reasoning was presented. We nevertheless considered all issues raised and find no error warranting reversal of the district court’s judgment.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed R.App. P. 41(b); D.C.Cir. R. 41.